PER CURIAM.
We affirm the circuit court’s adjudication of delinquency and sentence in all respects except the restitution order, which, on the State’s confession of error, *194we reverse and remand for the court to-render proper findings. See M.W.G. v. State, 945 So.2d.597, 601 (Fla. 2d DCA 2006) (“When no evidence of what the child could reasonably be expected to earn is presented at the restitution hearing, the trial court cannot make a finding on this issue.”)
Affirmed in part; reversed in part; remanded.
NORTHCUTT, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.